Title: II. From Lieutenant Colonel Marinus Willett, 18 March 1780
From: Willett, Marinus
To: Washington, George


            
              Camp near Morristown [Jockey Hollow] 18th March 1780
            
            Lieut. Tapp’s situation being such, as renders it extreamly difficult for him to continue in the service, agreeable to the forgoing representation made by himse⟨lf⟩ he has my Consent to resign his Commission if it is agreeable to your Excellency. And I do Certify, that there are no Accounts in the Regimen⟨t⟩ against him of a public Nature to my knowledge.
            
              M. Willett Lieut. Colo.
            
          